Citation Nr: 1045001	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for choroidal melanoma, to 
include as due to herbicide exposure.    



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1971, with service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2006 rating decision of the New York, New York 
Regional Office (RO) of the Department of Veterans' Affairs.  In 
December 2007 the Veteran testified during a Decision Review 
Officer (DRO) hearing at the RO and in October 2010, the Veteran 
testified during a hearing before the undersigned Veterans Law 
Judge at the Philadelphia RO.  Transcripts of both hearings are 
of record.


FINDINGS OF FACT

1.  Choroidal melanoma is not one of the enumerated soft tissue 
sarcomas for which service connection may be granted on a 
presumptive basis due to herbicide exposure. 

2.  Choroidal melanoma did not become manifest in service or for 
many years thereafter and the weight of the competent evidence is 
against a finding that the disability is related to service, to 
include Agent Orange exposure therein.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for choroidal 
melanoma are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, to include on the basis of herbicide exposure, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The November 
2006 RO rating decision reflects the initial adjudication of the 
claim after issuance of the August 2006 letter.  Thus, the August 
2006 letter, which meets the content of notice requirements of 
Pelegrini and Dingess, also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, service personnel records, private medical records, VA 
medical records and the report of a VA oncologist's opinion.  
Also of record and considered in connection with the appeal is 
the transcript of the DRO and Board hearings, along with various 
written statements provided by the Veteran and by his 
representative on his behalf.  The Board finds that no further RO 
action, prior to appellate consideration of this claim is 
required.  

II.  Factual Background

The Veteran's service personnel records reveal that he served in 
Vietnam from February 1969 to February 1970.  They also reveal 
that he served as a helicopter pilot and a rotary wing pilot.   

The Veteran's service treatment records do not reveal any 
findings or indications of melanoma or other cancer.  In January 
1971, the Veteran was noted to have a resolving chalazion of the 
left eye.  On May 1971 separation examination, the eyes were 
found to be normal.   

Private and VA treatment records reflect that the Veteran was 
first diagnosed with choroidal melanoma in 2001 and that he has 
received treatment and monitoring for the disease since that 
time.  Treatment has included application and removal of a 
radioactive iodine plaque and foveal sparing transpupillary 
thermotherapy (TTT).  

In a February 2004 letter, a treating private oncologist, Dr. 
Shields, noted that the veteran has a choroidal melanoma, an eye 
cancer that can be life threatening.  She also noted that as of 
yet, there were no environmental agents clearly associated with 
the development of this cancer.  However, a relationship between 
the cancer and agents such as Agent Orange had not yet been 
clearly investigated.  Thus, the oncologist felt that the 
Veteran's choroidal melanoma may or may not have been related to 
his Agent Orange exposure.  

In an August 2006 letter, Dr. Shields again noted that the 
Veteran had a choroidal melanoma of the right eye.  She indicated 
that this was a malignant tumor that had carried many different 
names over the past decades including choroidal sarcoma, 
choroidal melanosarcoma and choroidal melanoma.  The physician 
also indicated that by some classifications, the tumor fit under 
the umbrella of sarcoma. The Veteran had been treated with 
radiation therapy and had done well but the physician noted that 
he would need lifelong care as well as lifelong systemic 
monitoring as the tumor could metastasize to remote parts of the 
body.  

During the December 2007 DRO hearing, the Veteran testified that 
Dr. Shields is an ocular oncologist and that her statement 
indicated that choroidal melanoma could fit under the umbrella of 
a sarcoma.  The Veteran also testified that he was in close 
contact with Agent Orange during service as he sprayed it from 
the aircraft he piloted.  He also indicated that his company 
would run a barbeque every so often where they would cut a drum 
in half, which had contained Agent Orange, would weld some stands 
on top of the drum and then would cook food on top of it.  He 
noted that as a result of his tumor and the subsequent treatment 
he had received, he had lost vision in the upper half of his 
right eye.  

An internet profile of Dr. Shields printed in December 2007 shows 
that she is an ocular oncologist, ocular surgeon and professor of 
ophthalmology at Thomas Jefferson University.  

On January 2008 VA optometric examination, the pertinent 
diagnosis was history of choroidal melanoma of the right eye 
status post plaque therapy and multiple TTT.  The veteran had a 
corresponding superior visual field defect from a lesion and 
subsequent treatment.  The optometrist discussed the case with an 
oncologist at the Northport VA who was to render an expert 
opinion regarding the nature of the Veteran's cancer.  

In a January 2008 medical opinion, a VA oncologist found that 
choroidal melanoma is not a sarcoma.  The oncologist noted that 
melanoma was not part of the World Health Organization's 
classifications of sarcoma.  He also noted that clinically, 
medical oncologists treated melanoma very differently than soft 
tissue sarcomas, a point which was supported by the National 
Comprehensive Cancer Network Guidelines, which independently 
discuss guidelines for treating sarcoma and guidelines for 
treating metastatic melanoma.  Additionally, the physician noted 
that sarcoma and melanoma have a different histogenesis, with 
sarcomas arising from embryonic mesenchymal cells and melanomas 
arising from neural crest delivered melanocytes.

The physician also found that it was less likely than not that 
the Veteran's choroidal melanoma was a result of his Agent Orange 
exposure.  He based this finding on a review of the literature on 
the etiology of melanoma.  The physician generally noted that 
although the etiology of melanoma is poorly understood, 
accumulating evidence supports exposure to ultraviolet radiation 
and pigmentary characteristics as risk factors.  The examiner 
also cited a study indicating that persons living in lower 
latitudes had a higher risk of developing the disease; a study 
that the location of melanomas in the eye correlated positively 
with the distribution of solar light on the retinal sphere and 
that posterior tumor location was associated with light iris 
color; studies indicating that risk factors for ocular melanoma 
included a family history of ocular melanoma, a personal history 
of cutaneous melanoma, light iris color, inability to tan, four 
or more nevi on the back and artificial ultraviolet radiation; 
and that olive or black skin and brown iris color, high 
resistance to sunburn and wearing prescription glasses were 
protective factors against the disease.  Additionally, the 
oncologist noted that a study of a single population of chemical 
workers found a higher than expected instance of ocular melanomas 
and that various chemicals had been reported to induce ocular 
melanocytic tumors in animals.  Additionally, the physician 
indicated that an exploratory study found that working in 
agriculture, farming, some types of industrial operations and 
jobs involving exposure to inks, insecticides, gases, radioactive 
substances, polybromated phenyls and chemical solvents had 
indicated elevated odds of developing ocular melanoma.  None of 
these studies involved exposure to Agent Orange, however.

During the October 2010 Board hearing the Veteran testified that 
the American Cancer Society defines soft tissue sarcoma as 
malignant tumors that develop in any part of the body from fat, 
muscle, nerves, fibrous tissues, surrounding joints, blood 
vessels or deep skin tissues and inner ocular melanoma as a 
disease in which cancer cells are found in the choroid, a layer 
of tissue in the back of the eye.  He also reiterated that Dr. 
Fields had indicated that by some classifications, ocular 
melanoma fits under the umbrella of sarcoma.   

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  

Certain listed chronic disabilities, including malignant tumors 
(which include choroidal melanomas) are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease (to include soft tissue 
sarcomas) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307, 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Soft tissue sarcomas 
include adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma angiosarcoma (hemangiosarcoma 
and lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with  rhabdomyoblastic 
differentiation (malignant triton tumor), glandular and  
epithelioid malignant schwannomas, malignant mesenchymoma, 
malignant granular cell tumor, alveolar soft part sarcoma, 
epithelioid sarcoma, clear cell sarcoma of tendons and 
aponeuroses, extraskeletal Ewing's sarcoma, congenital and 
infantile fibrosarcoma and malignant ganglioneuroma.  38 C.F.R. 
§ 3.309(e).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that as the Veteran served in 
Vietnam, he is presumed to have been exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6).  Additionally, the Board finds credible 
the Veteran's testimony that he had some level of direct exposure 
to the chemical from his piloting duties.  Additionally, as 
alluded to above, the Veteran essentially contends that his 
choroidal melanoma should be considered to be a soft tissue 
sarcoma and thus, he should be awarded presumptive service 
connection for it based on his exposure to Agent Orange in 
Vietnam.  For support of this contention, he cites the August 
2006 letter from Dr. Shields, indicating that by some 
classifications this type of cancer is considered a sarcoma and 
noting that in the past the cancer had been referred to as 
choroidal sarcoma and choroidal melanosarcoma.  He also has 
referred to similarities between the medical definitions of soft 
tissue sarcoma and ocular melanoma.  

Although the Veteran's contentions are well-reasoned, a close 
examination of the governing regulations clearly shows that even 
if choroidal melanoma could be classified as a soft tissue 
sarcoma, it has not been identified as a type of soft tissue 
sarcoma for which presumptive service connection on the basis of 
Agent Orange exposure may be granted.  Instead,  the governing 
regulation limits these types of soft tissue sarcomas to the 
following: adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma angiosarcoma (hemangiosarcoma 
and lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant triton tumor), glandular and  
epithelioid malignant schwannomas, malignant mesenchymoma, 
malignant granular cell tumor, alveolar soft part sarcoma, 
epithelioid sarcoma, clear cell sarcoma of tendons and 
aponeuroses, extraskeletal Ewing's sarcoma, congenital and 
infantile fibrosarcoma and malignant ganglioneuroma.  38 C.F.R. 
§ 3.309(e), Note 1.  Thus, as choroidal melanoma (or choroidal 
sarcoma or choroidal melanosarcoma) is not on this list, a plain 
reading of the governing regulation indicates that it is not 
considered as a soft tissue sarcoma associated with herbicide 
exposure and thus, does not qualify for an award of presumptive 
service connection based on such exposure.  Additionally, neither 
the Veteran nor Dr. Shields has contended that choroidal melanoma 
is synonymous with, or can be considered a specific form of, any 
of the soft tissue sarcomas actually listed by the governing 
regulation.  Nor is there any other evidence of record, medical 
or otherwise, tending to indicate that such is the case.  

The Board also notes that the rulemaking activity leading up to 
the enactment of the governing regulation (i.e. 38 C.F.R. 
§ 3.309(e)), clearly spelled out VA's intention to specifically 
list, within the regulatory text, the specific soft tissue 
sarcomas, which would qualify for an award of presumptive service 
connection based on herbicide exposure.  In proposing that the 
pertinent regulations be amended to allow for presumptive service 
connection for herbicide-exposed Veteran's who developed soft 
tissue sarcoma, VA specifically noted that "with the assistance 
of the Chief Medical Director and the Advisory Committee [on 
Environmental Hazards (VACEH)], we compiled a list of those 
tumors which we will consider to be soft-tissue sarcomas and 
included it in the proposed regulation."  56 Fed Reg. 7632, 
7633, February 25, 1991.  Similarly, in the final rule enacting 
the regulation, VA noted that "with the assistance of the Chief 
Medical Director and the VACEH, VA developed the criteria for 
defining the term "soft-tissue sarcomas" for compensation 
purposes [and included] the list of conditions satisfying those 
criteria . . .  in the regulation.  56 Fed Reg. 51651, 51652, 
October 15, 1991.  Consequently, as choroidal melanoma (or 
choroidal melanosarcoma or choroidal sarcoma) was not included in 
the regulatory list of soft tissue sarcomas and has not 
subsequently been added to the list, it may not be considered a 
soft tissue sarcoma for purposes of entitlement to presumptive 
service connection due to herbicide exposure.  38 C.F.R. 
§ 3.309(e).   

The Board also notes that even assuming arguendo that the 
controlling regulation allowed for awarding presumptive service 
connection due to herbicide exposure for "soft tissue sarcomas" 
other than those actually listed in the text of the regulation, 
the weight of the medical evidence of record does not establish 
that choroidal melanoma may be classified as a "soft tissue 
sarcoma."  As noted above, Dr. Shields did indicate that by some 
classifications choroidal melanoma could be considered a sarcoma.  
However, she did not cite any specific classification systems in 
support of this point and did not offer any specific medical 
explanation as to why choroidal melanoma could be classified in 
this way.  

By contrast, the January 2008 VA oncologist specifically found 
that choroidal melanoma is not a sarcoma.  In so doing, he noted 
that melanoma was not part of the World Health Organization's 
classifications of sarcoma and that oncologists clinically treat 
melanoma very differently from soft tissue sarcomas, a point 
supported by the National Comprehensive Cancer Network 
Guidelines.  Additionally, the physician provided a specific 
medical explanation for his opinion, noting that sarcoma and 
melanoma have a different histogenesis, with sarcomas arising 
from embryonic mesenchymal cells and melanomas arising from 
neural crest delivered melanocytes.  Thus, given that the VA 
oncologist's opinion is supported by specific examples and a 
specific, reasoned medical explanation, and Dr. Shields' opinion 
is not, the Board attaches greater weight to the VA opinion.  
Consequently, as there are no other medical opinions of record 
addressing this classification question, the weight of the 
medical evidence is against a finding that the Veteran's 
choroidal melanoma is a soft tissue sarcoma.  

The Veteran has also independently contended that choroidal 
melanoma qualifies as a soft tissue sarcoma.  However, the Board 
notes that he has not cited any medical evidence, which actually 
classifies choroidal melanoma as a soft tissue sarcoma.  Instead, 
he has simply advanced his contention through his own 
interpretation of selected definitions of soft tissue sarcoma and 
choroidal melanoma and some other general information pertaining 
to these diseases.  However, as the record does not establish 
that he has the medical training necessary to offer a competent 
opinion (based on interpretation of this information) as to 
whether choroidal melanoma may be classified as a soft tissue 
sarcoma, this contention cannot be accorded any significant 
probative weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).

Although the evidence does not provide a basis for awarding 
presumptive service connection for choroidal melanoma based on 
herbicide exposure, the Board must still consider whether service 
connection is warranted on a direct basis (or on a presumptive 
basis based on manifestation of the malignant tumor within a year 
of service).  In this regard, the Veteran's service medical 
records are negative for any clinical reference to melanoma or 
other cancer.  The record then does not contain any reference to 
choroidal melanoma until 2001, approximately 30 years after 
service.  Notably, a lengthy interval of time between service and 
initial postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Board finds that the weight of the medical 
evidence is against a finding that the Veteran's current 
choroidal melanoma is related to his Agent Orange exposure in 
service.  In this regard, Dr. Shields, in her February 2004 
letter, did indicate that the choroidal melanoma "may or may 
not" be related to his Agent Orange exposure.  However, this 
equivocal conclusion was not based on any affirmative evidence 
tending to indicate the presence of any relationship between 
choroidal melanoma and exposure to Agent Orange.  Instead, it was 
simply based on a finding that a potential relationship between 
Agent Orange exposure and choroidal melanoma had not been clearly 
investigated.  By contrast, the January 2008 VA oncologist 
specifically based his conclusion that it was less likely than 
not that the Veteran's choroidal melanoma was a result of the 
Veteran's Agent Orange exposure on a review of the literature on 
the etiology of ocular melanoma.  In this regard, the physician 
generally noted that although the etiology of melanoma is poorly 
understood, accumulating evidence supports exposure to 
ultraviolet radiation and pigmentary characteristics as risk 
factors.  Accordingly, given that the VA physician provided a 
definite negative opinion based on a specific literature review 
and given that Dr. Shields offered only an equivocal opinion 
based on a lack of investigation (and not based on any 
affirmative evidence) of a causal relationship between Agent 
Orange exposure and choroidal melanoma, the Board finds that the 
VA oncologist's opinion is entitled to more evidentiary weight.  
Further, the Board notes that there is no evidence or allegation 
of record, tending to indicate any relationship between the 
choroidal melanoma and any other aspect of the Veteran's military 
service, to include the chalazion the Veteran incurred in January 
1971.   

Additionally, although the Veteran contends that his choroidal 
melanoma is related to Agent Orange exposure in service, it is 
not established that he has the medical expertise to provide a 
competent medical opinion regarding such a medical nexus.  See 
Espiritu, 2 Vet. App. 492, 494 (1992).  Accordingly, the Board 
does not attach any significant probative value to this opinion.  
Consequently, given that choroidal melanoma did not become 
manifest until many, many years after service and the weight of 
the evidence is against a finding of a nexus between the 
Veteran's Agent Orange exposure in service and his current 
choroidal melanoma, the Board must conclude that there is no 
basis for an award of service connection for choroidal melanoma 
on either a direct basis or on the basis of the malignant tumor 
becoming manifest within a year of service.  38 C.F.R. § 3.303, 
3.307, 3.309.   

In summary because choroidal melanoma was not manifest in service 
or within the first post-service year; because choroidal melanoma 
is not shown to be a "soft tissue sarcoma" within the meaning 
of the controlling VA regulation; and because the Veteran's 
current choroidal melanoma is not shown to be related to his 
active military service, including his exposure to Agent Orange 
therein, the preponderance of the evidence is against the claim 
and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).
    

ORDER

Service connection for choroidal melanoma, to include as due to 
herbicide exposure, is denied.    

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


